Title: To John Adams from Zechariah Paddock, 2 November 1789
From: Paddock, Zechariah
To: Adams, John



To the honbl John Adams Eqr
1789 Middleborough November 2

This is to Inform that I served a writ Indorsed by you in December 21 1773 for Boston Court In favour of moses Gill Esqr on Elnathan haskel and Josephr haskel both of Rechester in the County of Plymouth and took Care to atteach, Several Peaces of Land in order to Secure the Debt as Directed on the writ and my fees was 0 12:2 as my be seen on the files as you went  to Urope before I had oppertunety to See you I Sent to mr Gill and he Sent me word that he had Payd you the fees I have sent an order for  my fees and Expet you will answer it on Sight and obloigh your humble  Servant

Zecheriah Paddock Then Deputy Sheriff